United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4352
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Blaine Stacy Kills Back

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                              Submitted: July 27, 2017
                               Filed: August 1, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Blaine Stacy Kills Back directly appeals the above-Guidelines-range sentence
the district court1 imposed upon revoking his supervised release. His counsel has

      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
moved for leave to withdraw, and has filed a brief arguing that the sentence is
unreasonable.

        After careful review of the record, we conclude that the district court did not
abuse its discretion in sentencing Kills Back. See United States v. Miller, 557 F.3d
910, 915-18 (8th Cir. 2009) (standard of review); United States v. Larison, 432 F.3d
921, 922-24 (8th Cir. 2006) (revocation sentence may be unreasonable if district court
fails to consider relevant § 3553(a) factor, gives significant weight to improper or
irrelevant factor, or commits clear error of judgment). Accordingly, we grant
counsel’s motion to withdraw, and affirm the judgment.
                         ______________________________




                                         -2-